Allowable Subject Matter
Claims 1, 2, 6, 7, 10, 11, 16-22, 25, 29, 34, 46, 51, and 52 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination fails to disclose or suggest a movable tape that captures particles, functions as a waveguide, and is mechanically advanced to expose different sections in combination with the rest of the claimed limitations.
The prior art discloses movable tapes that are exposed to collect particles from the air but those tapes do not function as waveguides. (Manautou U.S. Patent #10,908,062) Additionally, the prior art discloses waveguide tape, elongated substrates that act as waveguides, however those tapes are not advanced to collect particles on different parts of the tape. (Hasse U.S. Patent #10,459,173 and Barrios et al. “Light coupling in a Scotch tape waveguide via an integrated metal diffraction grating”)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/         Examiner, Art Unit 2877